            Case 6:20-cv-00446-ADA Document 1 Filed 05/29/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


CDN INNOVATIONS, LLC

                       Plaintiff,                  Civil Action No. 6:20-cv-446
       v.

ON SEMICONDUCTOR CORPORATION                       JURY TRIAL DEMANDED

                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff CDN Innovations, LLC (“CDN” or “Plaintiff”), for its Complaint against

Defendant ON Semiconductor Corporation, (referred to herein as “ON Semiconductor” or

“Defendant”), alleges the following:

                                    NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2. Plaintiff CDN is a limited liability company organized under the laws of the State

Georgia with a place of business at 44 Milton A venue, Suite 254, Alpharetta, GA 30009.

       3. Upon information and belief, ON Semiconductor is a corporation organized under the

laws of the State of Delaware with a place of business at 5005 E. McDowell Road, Phoenix, AZ

85008. Upon information and belief, ON Semiconductor sells, offers to sell, and/or uses

products and services throughout the United States, including in this judicial district, and

introduces infringing products and services into the stream of commerce knowing that they

would be sold and/or used in this judicial district and elsewhere in the United States.

                                                                                          Page 1 of 9
            Case 6:20-cv-00446-ADA Document 1 Filed 05/29/20 Page 2 of 9




                                 JURISDICTION AND VENUE

       4.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

       5.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       6.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

       7. This Court has personal jurisdiction over the ON Semiconductor under the laws of the

State of Texas, due at least to their substantial business in State of Texas and in this judicial

district, directly or through intermediaries, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses

of conduct and/or deriving substantial revenue from goods and services provided to individuals

in the State of Texas. Venue is also proper in this district because ON Semiconductor has a

regular and established place of business in this district. For instance, ON Semiconductor has

office in this judicial district. For example, ON Semiconductor has an office located at 7500

Rialto Blvd Building 2, #145, Austin, TX 78735.

                                         BACKGROUND

                                           The Inventions

       Adaptive Power Control

       8.      Sinikka Sarkkinen, Jari Isokangas, and Dimitris Koulakiotis (hereinafter “the

Inventors”) are the inventors of U.S. Patent Nos. 7,006,844 (“the ’844 patent”) and 7,860,462

(“the ’462 patent”). A true and correct copy of the ’844 patent is attached as Exhibit A. A true

and correct copy of the ’462 patent is attached as Exhibit B.

       9.      The ’844 and ’462 patents resulted from the pioneering efforts of the Inventors in

the area of data transmissions in a wireless communication network, and more particularly the

dynamic control of the power level of multicast data transmission. These efforts resulted in the

                                                                                           Page 2 of 9
           Case 6:20-cv-00446-ADA Document 1 Filed 05/29/20 Page 3 of 9




development of a method and apparatus for adaptive power control for multicast transmission in

2002.

               COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 7,006,844

         10.     The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         11.     On February 28, 2006, the ’844 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission”.

         12.     CDN is the assignee and owner of the right, title and interest in and to the ’844

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         13.     Upon information and belief, ON Semiconductor has and continues to directly

infringe one or more claims of the ’844 patent by making, using (e.g., developing, testing,

installing or otherwise using) offering to sell, selling, or importing into the United States

products, specifically one or more of the products identified in C hereto (the “Accused 802.11

Instrumentalities”). For example, upon information and belief, ON Semiconductor at least uses,

sells and offers to sell the Accused 802.11 Instrumentalities in United States.

         14.     Exemplary infringement analysis showing infringement of at least claim 23 of the

’844 patent is set forth in Exhibit C. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by ON Semiconductor with respect to the ’844

patent. CDN reserves all rights to amend, supplement and modify this preliminary infringement

analysis. Nothing in the attached chart should be construed as any express or implied contention

or admission regarding the construction of any term or phrase of the claims of the ’844 patent.



                                                                                           Page 3 of 9
          Case 6:20-cv-00446-ADA Document 1 Filed 05/29/20 Page 4 of 9




       15.     Upon information and belief, users of devices containing ON Semiconductor’s

Accused 802.11 Instrumentalities have and will continue to directly infringe at least claim 23 of

the ’844 patent.

       16.     Upon information and belief, ON Semiconductor had knowledge of the ’844

patent at least as early as its receipt of this complaint. Defendant ON Semiconductor also had

knowledge of the ’844 patent and its infringement thereof at least as early as its receipt on April

14, 2020 of CDN’s letter to Quantenna Connectivity Solutions, a division of ON Semiconductor,

identifying infringement of the ’844 patent.

       17.     ON Semiconductor’s encouragement of others to use the Accused 802.11

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 23 of the

’844 patent—constitutes inducement of others under 35 U.S.C. § 271(b). ON Semiconductor’s

encouragement of infringement includes actively advertising, promoting and distributing

technical information through its website (and other sources) that the Accused 802.11

Instrumentalities are not only compliant with the IEEE Std 802.11. Standard (“802.11”) but

specifically intended for use as an 802.11 product. For example, the website of Quantenna,

acquired by ON Semiconductor, describes one of its Wi-Fi enable chipsets as follows:

“QSR1000 is the pioneering 4x4 MIMO 802.11ac chipset solution that conquers the Gigabit per

second throughput over Wi-Fi barrier, thus providing higher data capacity to more devices

around the home or office. QSR1000 also enhances Wi-Fi networks with Multi-User MIMO

(MU-MIMO), a Technology that further boosts the capacity of a Wi-Fi Network with compatible

MU-MIMO client devices.” https://www.quantenna.com/products/qsr1000/. Elsewhere on this

website, the QSR2000 product is described as “Leveraging the success of the award-winning

QSR1000, Quantenna adapted its superior 4-stream technology in both the 2.4GHz and 5GHz



                                                                                         Page 4 of 9
          Case 6:20-cv-00446-ADA Document 1 Filed 05/29/20 Page 5 of 9




bands and introduced its dual-band selectable QSR2000C family of products. The QSR2000C is

ideally adapted to high performance Media Players, Consumer devices and Set-Top Boxes.

Combined with QSR1000 Access Points in 5Ghz Band, QSR2000C will ensure a superior user

experience by providing high quality Wi-Fi service at the longest range. The QSR2000C 2.4GHz

interface provides universal connectivity to all legacy Access Points. In addition, QSR2000C

when paired with QSR10G provides the farthest reach in 2.4GHz band in the market.”.

https://www.quantenna.com/products/qsr2000c/ (last visited 05/28/2020). The Quantenna

QV842C Product Brief linked from the forgoing page describes the product as a “4x4 802.11ac

Wave 2 Dual Band Selectable Solution”. https://www.quantenna.com/wp-

content/uploads/2018/04/QV842C-V1.4.pdf (last visited 05/28/2020). Such conduct

demonstrates ON Semiconductor’s specific intent (or at least willful blindness) to actively aid

and abet others to infringe, including but not limited to ON Semiconductor’s partners and

downstream customers, whose use of the Accused 802.11 Instrumentalities constitutes direct

infringement of at least claim 23 of the ’844 patent.

       18.     Upon information and belief, ON Semiconductor is also liable as a contributory

infringer of the ’844 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing

into the United States componentry especially made to comply with 802.11 Standard which, as

shown in Exhibit C, constitutes an infringement of the ’844 patent. The Accused 802.11

Instrumentalities are material components for use in practicing the ’844 patent and are

specifically made and are not a staple article of commerce suitable for substantial non-infringing

use.

       19.     The Accused Instrumentality infringed and continues to infringe at least claim 23

of the ’844 patent during the pendency of the ’844 patent.



                                                                                        Page 5 of 9
           Case 6:20-cv-00446-ADA Document 1 Filed 05/29/20 Page 6 of 9




         20.   CDN has been harmed by the ON Semiconductor’s infringing activities.

               COUNT 2 – INFRINGEMENT OF U.S. PATENT NO. 7,860,462

         21.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         22.   On December 28, 2010, the ’462 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission” [sic].

         23.   CDN is the assignee and owner of the right, title and interest in and to the ’462

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         24.   Upon information and belief, ON Semiconductor has and continues to directly

infringe one or more claims of the ’462 patent by making, using (e.g., developing, testing,

installing or otherwise using) offering to sell, selling, or importing into the United States

products, specifically one or more of the products identified in Exhibit D hereto (the “Accused

802.11 Instrumentalities”). For example, upon information and belief, ON Semiconductor at

least uses, sells and offers to sell the Accused 802.11 Instrumentalities in United States.

         25.   Exemplary infringement analysis showing infringement of at least claims 15 and

19 of the ’462 patent is set forth in Exhibit D. This infringement analysis is necessarily

preliminary, as it is provided in advance of any discovery provided by ON Semiconductor with

respect to the ’462 patent. CDN reserves all rights to amend, supplement and modify this

preliminary infringement analysis. Nothing in the attached chart should be construed as any

express or implied contention or admission regarding the construction of any term or phrase of

the claims of the ’462 patent.



                                                                                           Page 6 of 9
           Case 6:20-cv-00446-ADA Document 1 Filed 05/29/20 Page 7 of 9




        26.     Upon information and belief, users of devices containing ON Semiconductor’s

Accused 802.11 Instrumentalities have and will continue to directly infringe at least claims 15

and 19 of the ’462 patent.

        27.     Upon information and belief, ON Semiconductor had knowledge of the ’462

patent at least as early as its receipt of this complaint.

        28.     ON Semiconductor’s encouragement of others to use the Accused 802.11

Instrumentalities—knowing that such use, as alleged herein, infringes at least claims 15 and 19

of the ’462 patent—constitutes inducement of others under 35 U.S.C. § 271(b). ON

Semiconductor’s encouragement of infringement includes actively advertising, promoting and

distributing technical information through its website (and other sources) that the Accused

802.11 Instrumentalities are not only compliant with the IEEE Std 802.11. Standard (“802.11”)

but specifically intended for use an 802.11 product. For example, the website of Quantenna,

acquired by ON Semiconductor, describes one of its Wi-Fi enable chipsets as follows:

“QSR1000 is the pioneering 4x4 MIMO 802.11ac chipset solution that conquers the Gigabit per

second throughput over Wi-Fi barrier, thus providing higher data capacity to more devices

around the home or office. QSR1000 also enhances Wi-Fi networks with Multi-User MIMO

(MU-MIMO), a Technology that further boosts the capacity of a Wi-Fi Network with compatible

MU-MIMO client devices.” https://www.quantenna.com/products/qsr1000/. Elsewhere on this

website, the QSR2000 product is described as “Leveraging the success of the award-winning

QSR1000, Quantenna adapted its superior 4-stream technology in both the 2.4GHz and 5GHz

bands and introduced its dual-band selectable QSR2000C family of products. The QSR2000C is

ideally adapted to high performance Media Players, Consumer devices and Set-Top Boxes.

Combined with QSR1000 Access Points in 5Ghz Band, QSR2000C will ensure a superior user



                                                                                       Page 7 of 9
           Case 6:20-cv-00446-ADA Document 1 Filed 05/29/20 Page 8 of 9




experience by providing high quality Wi-Fi service at the longest range. The QSR2000C 2.4GHz

interface provides universal connectivity to all legacy Access Points. In addition, QSR2000C

when paired with QSR10G provides the farthest reach in 2.4GHz band in the market.”.

https://www.quantenna.com/products/qsr2000c/ (last visited 05/28/2020). The Quantenna

QV842C Product Brief linked from the forgoing page describes the product as a “4x4 802.11ac

Wave 2 Dual Band Selectable Solution”. https://www.quantenna.com/wp-

content/uploads/2018/04/QV842C-V1.4.pdf (last visited 05/28/2020). Such conduct

demonstrates ON Semiconductor’s specific intent (or at least willful blindness) to actively aid

and abet others to infringe, including but not limited to ON Semiconductor’s partners and

downstream customers, whose use of the Accused 802.11 Instrumentalities constitutes direct

infringement of at least claims 15 and 19 of the ’462 patent.

        29.     Upon information and belief, ON Semiconductor is also liable as a contributory

infringer of the ’462 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing

into the United States componentry especially made to comply with 802.11 Standard which, as

shown in Exhibit D, constitutes an infringement of the ’462 patent. The Accused 802.11

Instrumentalities are material components for use in practicing the ’462 patent and are

specifically made and are not a staple article of commerce suitable for substantial non-infringing

use.

        30.     The Accused Instrumentality infringed and continues to infringe at least claim 15

and 19 of the ’462 patent during the pendency of the ’462 patent.

        31.     CDN has been harmed by the ON Semiconductor’s infringing activities.

                                        JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CDN demands a trial by jury

on all issues triable as such.
                                                                                        Page 8 of 9
               Case 6:20-cv-00446-ADA Document 1 Filed 05/29/20 Page 9 of 9




                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff CDN demands judgment for itself and against ON

Semiconductor as follows:

          A.      An adjudication that the ON Semiconductor has infringed the patents asserted

herein;

          B.      An award of damages to be paid by ON Semiconductor adequate to compensate

CDN for ON Semiconductor’s past infringement of the patents asserted herein, and any

continuing or future infringement through the date such judgment is entered, including interest,

costs, expenses and an accounting of all infringing acts including, but not limited to, those acts

not presented at trial;

          C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

CDN’s reasonable attorneys’ fees; and

          D.      An award to CDN of such further relief at law or in equity as the Court deems just

and proper.


Dated: May 29, 2020                            DEVLIN LAW FIRM LLC


                                               /s/ Alex Chan
                                               Alex Chan (Texas Bar No. 24108051)
                                               achan@devlinlawfirm.com
                                               Timothy Devlin (pro hac vice to be filed)
                                               tdevlin@devlinlawfirm.com
                                               James M. Lennon (pro hac vice to be filed)
                                               jlennon@devlinlawfirm.com
                                               1526 Gilpin Ave.
                                               Wilmington, Delaware 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251

                                               Attorneys for Plaintiff CDN Innovations, LLC



                                                                                         Page 9 of 9
